                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


KATHLEEN MITCHELL,

                       Plaintiff,

               v.                                            Case No. 19-C-147

TRILLIANT FOOD AND NUTRITION, LLC,

                       Defendant.


                    DECISION AND ORDER GRANTING PLAINTIFF’S
                     MOTION FOR CONDITIONAL CERTIFICATION


       Plaintiff Kathleen Mitchell brought this action against Defendant Trilliant Food and

Nutrition, LLC, on behalf of herself and other similarly situated employees whom she claims did

not receive overtime compensation for all hours worked in violation of the Fair Labor Standards

Act of 1938 (FLSA), 29 U.S.C. § 201 et seq., and Wisconsin’s Wage Payment and Collection

Laws (WWPCL). Presently before the court is Mitchell’s motion for conditional certification and

the authorization of notice of her claims to similarly situated persons. For the following reasons,

Mitchell’s motion for conditional certification will be granted.

                                        BACKGROUND

       Trilliant Food and Nutrition, LLC, formerly known as Victor Allen’s Coffee, is a privately

held company headquartered in Little Chute, Wisconsin. Trilliant is a vertically integrated coffee

manufacturing company that procures green coffee beans, which it roasts, grinds, packages, and

distributes commercially. Trilliant employs approximately 500 production employees who work

on approximately 30 separate production lines at its Little Chute, Wisconsin production facility.

Production employees are separated into the following categories: production team member,




    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 1 of 8 Document 32
utility team member, machine operator, production coordinator, and maintenance technician.

Workers on the “bagging line” package and label whole coffee beans. The production employees

are paid an hourly rate and are nonexempt. Trilliant’s workweek for FLSA and WWPCL purposes

was Saturday at 12:00 p.m. through the following Saturday at 11:59 a.m. Trilliant assigned its

production employees to crew schedules working twelve-hour shifts on rotating “two-two-three”

schedules. Production employees were expected to work at least 40 hours per workweek, or 80

hours per pay period.

       Mitchell was employed by Trilliant as a machine operator from November 21, 2016

through January 28, 2019, the date of the complaint. As a machine operator, Mitchell performed

job duties comprising a part or portion of Trilliant’s production process, along with all other

production employees. Mitchell seeks conditional certification of a class of similarly situated

employees defined as:

       All hourly-paid, non-exempt Production Employees employed by Defendant within
       the three (3) years prior to this action’s filing who have not been compensated for
       all hours worked in excess of forty (40) hours in a workweek as a result of
       Defendant, Trilliant Food & Nutrition, LLC’s, failure to compensate said
       employees at an overtime rate of pay for compensable meal periods lasting less than
       thirty (30) consecutive, duty-free minutes.

Pl.’s Br. in Supp. at 2, Dkt. No. 18.

                                         ANALYSIS

A. Conditional Certification

       The FLSA permits collective actions “against any employer . . . by any one or more

employees for and on behalf of himself or themselves and other employees similarly situated.”

29 U.S.C. § 216(b). Unlike a typical class action suit under Federal Rule of Civil Procedure 23,

where an unwilling plaintiff must “opt out” of the class, the FLSA requires employees or former

employees to “opt in” to the class by giving written consent to become a party to the collective

                                               2

    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 2 of 8 Document 32
action. See Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579–80 (7th Cir. 1982) (explaining

differences between collective action under the FLSA and class action certification pursuant to

Rule 23). District courts may, in their discretion, implement this “opt in” procedure by facilitating

notice to potential plaintiffs to an FLSA collective action. See Hoffmann-La Roche, Inc. v.

Sperling, 493 U.S. 165, 169 (1989); Woods, 686 F.2d at 580. “The critical inquiry in determining

whether a court should exercise its discretion to authorize the sending of notice to potential

plaintiffs is whether the representative plaintiff has shown that she is similarly situated to the

potential class plaintiffs.” Austin v. CUNA Mut. Ins. Soc., 232 F.R.D. 601, 605 (W.D. Wis. 2006).

Generally, in order to determine whether the representative plaintiff is “similarly situated” to

potential opt-in plaintiffs, this court follows a two-step certification approach. Adair v. Wis. Bell,

Inc., No. 08-CV-280, 2008 WL 4224360, at *8 (E.D. Wis. Sept. 11, 2008).

       First, the court examines whether the plaintiff has demonstrated a “reasonable basis” for

believing that she is similarly situated to potential class members. Id. at *3. At the first stage, the

plaintiff must make “at least a modest factual showing that such collective action is appropriate.”

Id. at *4. The plaintiff may present factual support in the form of affidavits, declarations,

deposition testimony, or other documents in order to demonstrate some “factual nexus between

the plaintiff and the proposed class or a common policy that affects all the collective members.”

Nehmelman v. Penn Nat’l Gaming, Inc., 822 F. Supp. 2d 745, 750 (N.D. Ill. 2011). Though the

conditional certification stage is a lenient standard, it is not a “mere formality.” Adair, 2008 WL

4224360, at *3. Because a plaintiff’s “discovery demands upon conditional certification may

impose a ‘tremendous financial burden to the employer,’” courts must be careful to guard against

wasting the parties’ time and resources where certification is not appropriate at the outset. Id. at

*4 (quoting Woods, 686 F.2d at 581). Thus, where the plaintiff has not made “at least a modest



                                                  3

    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 3 of 8 Document 32
factual showing that certification is appropriate, ‘it would be a waste of the Court’s and the

litigants’ time and resources to notify a large and diverse class only to later determine that the

matter should not proceed as a collective action because the class members are not similarly

situated.’” Id. (quoting Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 945 (W.D. Ark.

2003)). If the class is conditionally certified, notice may be sent to other potential class members

and discovery may proceed.

       At step two, usually on the defendant’s motion for decertification, the court must

determine whether plaintiffs who have opted in are, in fact, similarly situated. Brabazon v. Aurora

Health Care, Inc., No. 10-CV-714, 2011 WL 1131097, at *2 (E.D. Wis. Mar. 28, 2011). At the

second stage, the court will assess whether continuing as a collective action will provide efficient

resolution in one proceeding of common issues of law and fact. Hoffmann-La Roche, 493 U.S. at

170.

       Mitchell asserts that she has met the minimal burden to show that others in the potential

class are similarly situated. In particular, she claims that all hourly paid, non-exempt production

employees have been victims of Trilliant’s same unlawful policy in practice that deprived them

of compensation for otherwise compensable meal periods because they were not duty-free for at

least 30 consecutive minutes. Trilliant counters that conditional certification is inappropriate

because Mitchell has not demonstrated that she and the putative class members were victims of a

common policy or plan that violated the law.

       Mitchell claims that Trilliant’s non-exempt employees take one unpaid 30-minute meal

break per shift. Tasks on the bagging line are integrated, so all bagging employees must take their

meal breaks simultaneously. Individual line operators or supervisors decide when employees can

take their meal breaks based on business need. Not all lines need to be dismissed simultaneously;



                                                 4

    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 4 of 8 Document 32
some lines can continue while members of that line take their meal break. Trilliant has two

lunchrooms, referred to as the north and south lunchrooms. Each lunchroom contains a time

clock. Approximately 65% of Trilliant’s employees use the north lunchroom time clock and the

other 35% use the south lunchroom time clock. The production employees have a one- to five-

minute walk from the lunchroom to their workstation.

       Mitchell asserts that Trilliant directed all production employees to “clock out” via

Trilliant’s electronic timekeeping system and to “clock back in” and physically return to their

workstations, work areas, or machines within thirty minutes from the time they “clocked out.”

She alleges that, in practice and on a daily basis, all production employees “clocked out” at the

beginning of their meal periods and clocked back in within thirty minutes to walk back to their

workstations, thereby taking meal periods lasting less than thirty consecutive, duty-free minutes

each workday. Because Trilliant considered all hours “clocked in” by its production employees

as compensable hours worked, Mitchell contends that Trilliant uniformly failed to compensate its

production employees for those meal periods at an overtime rate of pay.

       At this stage, Mitchell has made an adequate showing that she and the other production

employees in the putative class are similarly situated.     She has described that production

employees were required to uniformly leave their work areas, clock out on the electronic

timekeeping system, and clock back in and physically return to their work areas within thirty

consecutive minutes from the time they clocked out. Mitchell has also submitted evidence to

expose a policy in practice of denying employees an uninterrupted 30-minute meal break,

including the declaration of Jenny Wyngaard, a former production employee; the deposition

testimony of Katie Bons, Trilliant’s Director of Human Resources; and Trilliant’s Employee




                                               5

   Case 1:19-cv-00147-WCG Filed 03/12/20 Page 5 of 8 Document 32
Handbook. Trilliant’s time records also show that production employees took meal breaks lasting

less than thirty consecutive, duty-free minutes.

        Trilliant contends that, while Mitchell refers to a “policy in practice” that violates the

FLSA, she has failed to establish that its policy is per se unlawful. It further asserts that Mitchell’s

overtime claim, which hinges entirely upon a Wisconsin regulation, is inappropriate for a

collective action because it assumes an underlying violation of the Wisconsin regulation has been

proved. But Trilliant overemphasizes Mitchell’s obligation to prove an actual FLSA violation at

this stage. Indeed, the “focus of the inquiry is ‘not on whether there has been an actual violation

of law but rather on whether the proposed plaintiffs are similarly situated . . . with respect to their

allegations that the law has been violated.’” Jimenez v. GLK Foods LLC, No. 12-C-209, 2013

WL 3936928, at *3 (E.D. Wis. July 30, 2013) (quoting Brabazon, 2011 WL 1131097, at *3). In

other words, though plaintiffs pursuing a collective action must plead a claim that does not fail as

a matter of law, they need not prove a violation of law at this stage in the proceedings as long as

the record contains evidence that substantiates their allegations. And while Trilliant asserts that

the individual considerations presented in this case make collective treatment impossible, Def.

Br. at 7, Dkt. No. 21, the “mere potential that individual issues may predominate after further

discovery does not preclude conditional certification of the class.” See Jirak v. Abbott Labs., Inc.,

566 F. Supp. 2d 845, 850 (N.D. Ill. 2008). Because the record evidence suggests that production

employees were subject to a common policy and that the production employees are similarly

situated, I conclude that Mitchell has made a “modest factual showing” of an unwritten policy or

practice common to herself and all putative class members, Adair, 2008 WL 4224360, at *4, and

that conditional certification of a collective action is appropriate.




                                                   6

    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 6 of 8 Document 32
B. Court-Authorized Notice

        Attached to her brief in support of conditional certification, Plaintiff has submitted a

proposed notice and consent to join form. District courts have discretion in appropriate cases to

implement the opt-in provision of § 216(b) by facilitating notice to potential plaintiffs. Hoffmann-

La Roche, 493 U.S. at 169. However, “courts must be scrupulous to respect judicial neutrality”

and to avoid “even the appearance of judicial endorsement of the merits of the action.” Id. at 174.

Although the court will conditionally certify a class for Mitchell’s collective action claims, the

court will address Trilliant’s objections to the proposed notice.

        Trilliant asserts that the dates of birth for the collective members are unnecessary to

identify the putative class members, that the opt-in notice fails to include a statement of Trilliant’s

position, and that the notice incorrectly applies a three-year limitations period. In her reply brief,

Mitchell agrees not to seek an order compelling Trilliant to provide dates of birth and does not

take issue with the insertion of a brief statement of Trilliant’s position in the litigation.

        With respect to its statute of limitations argument, Trilliant concedes that the FLSA

provides for a two- or three-year limitations period depending on whether the defendant acted

willfully. See 29 U.S.C. § 255(a). It nevertheless asserts that, because Mitchell’s overtime claim

is grounded in Wisconsin’s wage regulations, the claim is subject to Wisconsin’s two-year

limitations period. Def. Br. at 12 (citing Wis. Stat. § 893.44(1); Wis. Admin. Code § DWD

274.02(3)). The proposed notice states:

        The FLSA has statutes of limitations for two or three years. If you choose to join
        this action, you may be able to recover damages if you were denied proper
        compensation, including overtime pay, for overtime hours worked for two or three
        years prior to the date your Consent to Join Form is filed with the Court. Hours
        worked beyond two or three years are not recoverable. If you choose not to join
        this action or to file your own action, some or all of your potential claims may later
        be barred by the applicable statute of limitations.



                                                   7

    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 7 of 8 Document 32
Dkt. No. 18-1 at 3. Mitchell asserts that the notice is appropriate because she alleges that Trilliant

acted willfully in violating the FLSA. Because the proposed notice leaves open the determination

of whether the two- or three-year statute of limitations applies, the language contained in the

notice regarding the statute of limitations is appropriate.

                                          CONCLUSION

       Based on the record before the court, Mitchell’s motion for conditional certification and

for authorization of notice to similarly situated persons pursuant to 29 U.S.C. § 216(b) (Dkt. No.

17) is GRANTED. Mitchell’s counsel is authorized to issue the proposed notice after including

a statement in the notice regarding Trilliant’s position in the litigation. Within 30 days of the date

of this order, Trilliant shall provide Mitchell’s counsel with the names and last known addresses

of all putative collective members, so that Notice can be mailed via U.S. Mail. Trilliant shall also

provide Mitchell’s counsel with the telephone numbers and email addresses for any putative

collective members whose mailed Notice is returned to counsel after being sent via U.S. Mail for

the purpose of assisting counsel with locating the correct address for such individuals to ensure

they receive Notice.

       SO ORDERED at Green Bay, Wisconsin this 12th day of March, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court




                                                  8

    Case 1:19-cv-00147-WCG Filed 03/12/20 Page 8 of 8 Document 32
